       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 1 of 28




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

            Plaintiff,

  v.                                    Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

            Defendant.


                     MEMORANDUM IN SUPPORT OF
              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                   AND RENEWED MOTION TO DISMISS
           Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 2 of 28




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 3
I.        Plaintiff’s FOIA Request. ....................................................................................................3
II.       DOJ’s Response and the Instant Lawsuit............................................................................ 3
STANDARD OF REVIEW ............................................................................................................ 5
ARGUMENT .................................................................................................................................. 7
I.        DOJ PROPERLY WITHHELD MATERIAL UNDER FOIA EXEMPTION 5 .................7
          A.         OLC and OIP Properly Applied The Deliberative Process Privilege ......................9
                1.      The Deliberative Process Privilege .......................................................................9
                2.      The Withheld Information Reflects Confidential Legal Advice and
                        Prosecutorial Deliberations .................................................................................11
          B.         OLC and OIP Properly Applied The Attorney-Client Privilege ............................18
II.       THE COURT LACKS JURISDICTION OVER COUNT II.............................................24
CONCLUSION ............................................................................................................................. 26




                                                                      i
        Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 3 of 28




                                       INTRODUCTION

       Exemption 5 of the Freedom of Information Act (FOIA) authorizes the withholding from

public disclosure, inter alia, of information that is protected by the deliberative process and

attorney-client privileges.   The attorney-client privilege “is the oldest of the privileges for

confidential communications known to the common law,” and “[i]ts purpose is to encourage full

and frank communication between attorneys and their clients and thereby promote broader public

interests in the observance of law and administration of justice.” Upjohn Co. v. United States, 449

U.S. 383, 389 (1981). “Without protections for attorney-client communications, agency officials

might not share information with their counsel in the first place, and would consequently be

deprived of sound legal advice. This very policy concern grounds FOIA’s Exemption 5.” Pub.

Emps. for Envtl. Responsibility v. EPA, 211 F. Supp. 3d 227, 230 (D.D.C. 2016). The deliberative

process privilege similarly has been recognized as an “ancient [one] predicated on the recognition

that the quality of administrative decision-making would be seriously undermined if agencies were

forced to operate in a fishbowl.” Dow Jones & Co. v. DOJ, 917 F.2d 571, 573 (D.C. Cir. 1990)

(internal quotations marks omitted). Legal advice, moreover, is understood to be “an integral part

of the decision-making process . . . protected by the deliberative process privilege.” EPIC v. DOJ,

584 F. Supp. 2d 65, 75 (D.D.C. 2008) (citing Brinton v. Dep’t of State, 636 F. 2d 600, 604 (D.C.

Cir. 1980), and Coastal States Gas Corp. v. Dep’t of Energy, 617 F. 2d 854, 868 (D.C. Cir. 1980)).

       Indeed, the public interest in full and frank communication is heightened when executive

branch agencies seek legal advice from the Department of Justice’s Office of Legal Counsel (OLC)

and when the Attorney General seeks advice from senior Department officials. As explained in

the accompanying Declaration of Paul P. Colborn (Colborn Decl.) and Declaration of Vanessa R.

Brinkmann (Brinkmann Decl.), OLC is often asked to provide legal advice with respect to very




                                                1
        Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 4 of 28




difficult and unsettled issues of law regarding sensitive executive branch activities. Colborn Decl.

¶ 3. So that executive branch officials may continue to request, receive, and rely on candid legal

advice from OLC on such sensitive matters, it is essential that OLC’s legal advice provided in the

context of internal deliberations—and executive branch officials’ willingness to seek such

advice—not be inhibited by concerns about public disclosure. Id.

       This is no less true when the executive branch official seeking OLC’s advice is the Attorney

General. Although the Attorney General generally may be seen as a supervisor of OLC, he does

at times stand in the shoes of a client of that office. And when he does, the fact that he may serve

dual roles does not render the legal advice he seeks and obtains from OLC any less deserving of

the protections of the deliberative process and attorney-client privileges.

       OLC’s legal advice provided to the Attorney General as a client, as well as prosecutorial

advice from a senior official in the Office of the Deputy Attorney General (ODAG), is precisely

what is at issue in this case. Plaintiff’s FOIA request specifically sought documents pertaining to

the advice OLC provided to the Attorney General on the legal question of whether the evidence

developed by Special Counsel Mueller was sufficient to establish that the President committed an

obstruction-of-justice offense. Colborn Decl. ¶ 8. The documents at issue now are 28 draft

documents withheld in full, and a final, mostly redacted memorandum to the Attorney General

from the Assistant Attorney General for OLC and the Principal Associate Deputy Attorney General

(PADAG), who had been directly involved in supervising the Special Counsel’s investigation and

related prosecutorial decisions. These documents provide OLC’s and the PADAG’s legal advice

and prosecutorial analysis on this question. For the reasons set forth below and detailed in the

attached declarations, the Court should find that FOIA exempts the withheld material from

mandatory disclosure and therefore grant Defendant’s motion for summary judgment.


                                                 2
        Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 5 of 28




       In addition to Plaintiff’s challenge to these withholdings, in its Complaint Plaintiff also

asserts that DOJ’s denial of expedited processing was “contrary to the factual and legal showing

CREW made demonstrating its entitlement to expedition.” Compl. ⁋ 20, ECF No. 1 (second

paragraph numbered 20). However, pursuant to Circuit precedent, this claim is moot and should

be dismissed because Defendant has fully responded to Plaintiff’s FOIA request.

                                         BACKGROUND

I.     Plaintiff’s FOIA Request

       On April 18, 2019, Plaintiff submitted a FOIA request to OLC seeking “all documents

pertaining to the views OLC provided Attorney General William Barr on whether the evidence

developed by Special Counsel Robert Mueller is sufficient to establish that the President

committed an obstruction-of-justice offense.” Colborn. Decl., Ex. B at 1 (Request). With the

Request, Plaintiff also submitted to the Director of the Office of Public Affairs (OPA) a request

for expedited processing. Id. at 3-5.

II.    DOJ’s Response and the Instant Lawsuit

       In a letter dated April 26, 2019, OLC acknowledged receipt of the Request, assigned the

Request tracking number FY19-131, and informed Plaintiff that OPA had denied expedited

processing. Colborn Decl., Ex. C at 1 (citing 28 C.F.R. § 16.5(e)(l)(iv)); see also Compl. ¶ 17.

       On May 28, 2019, Plaintiff filed the present lawsuit seeking access to the records requested

in its April 18, 2019 FOIA request. Compl. ¶¶ 22-24. In Count I, Plaintiff asserts that “DOJ

wrongfully withheld agency records requested by the Plaintiff by failing to comply with the

statutory time limits . . . and by withholding from disclosure records responsive to plaintiff’s FOIA

request of OLC.” Id. ¶ 23. In Count II, Plaintiff asserts that it “properly asked” for expedited

processing of its FOIA request, that DOJ denied Plaintiff’s request “contrary to the factual and


                                                 3
        Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 6 of 28




legal showing CREW made demonstrating its entitlement to expedition,” and that Plaintiff

“exhausted all applicable administrative remedies with respect to defendant’s failure to make a

determination on plaintiff’s request for expedition.” Id. ¶¶ 19-20 & 23 (second set of paragraphs

numbered 19-20 & 23). On the basis of both counts, Plaintiff asserts that it “is entitled to injunctive

and declaratory relief with respect to the immediate processing and disclosure of the requested

records.” Id. ¶ 24; see also id. ¶ 24 (second paragraph numbered 24). Plaintiff asks the Court to

“[o]rder defendant Department of Justice to immediately and fully process plaintiff’s April 18

expedited FOIA request and disclose all non-exempt documents immediately to plaintiff,” “[i]ssue

a declaration that plaintiff is entitled to immediate processing and disclosure of the requested

records,” and “[p]rovide for expeditious proceedings in this action.” Id. at 6-7 (Requested Relief).

       On July 8, 2019, Defendant moved to dismiss Count II of the Complaint under Rule

12(b)(6) of the Federal Rules of Civil Procedure, because Plaintiff failed to exhaust applicable

administrative remedies as to expedition and failed to adequately allege that it was entitled to

expedited processing.     See Def.’s Partial Mot. to Dismiss, ECF No. 5.            Plaintiff opposed

Defendant’s motion. See Mem. in Opp’n to Def.’s Partial Mot. to Dismiss, ECF No. 6. On January

31, 2020, the Court denied Defendant’s motion. See Order, ECF No. 9.

       On February 11, 2020, Plaintiff agreed to limit the scope of the Request to all material

provided to the Attorney General or the Office of the Attorney General on the subject of whether

the evidence developed by Special Counsel Mueller is sufficient to establish that the President

committed an obstruction-of-justice offense. 1

       After conducting an adequate search for records responsive to the limited scope of the


1
 Although Plaintiff reserved its right to seek other records covered by the full scope of the Request
after reviewing the material released under this limited scope, Plaintiff did not exercise this right.

                                                  4
         Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 7 of 28




Request, 2 OLC processed all of the potentially responsive records it located as a result of its search.

On May 22, 2020, OLC provided to Plaintiff all the non-exempt records responsive to the limited

scope of FOIA request number FY19-131 that did not require referral to another office or entity.

OLC released to Plaintiff 32 records, consisting of 56 pages, with redactions pursuant to FOIA

Exemptions 5 and 6, 3 and withheld in full 28 documents, consisting of 195 pages, pursuant to

Exemption 5. See 5 U.S.C. § 552(b)(5), (6). These documents—Document nos. 1-14 and 16-29—

are described in the Colborn Declaration, the Brinkmann Declaration, and the index attached as

Exhibit A to Colborn Declaration (Index). Additionally, OLC referred one record, consisting of

nine pages, to DOJ’s Office of Information Policy (OIP) for processing by OIP; on June 17, 2020,

OIP released to Plaintiff two pages with redactions pursuant to Exemption 5, and withheld in full

seven pages, also pursuant to Exemption 5. This document—Document no. 15, or the March 2019

Memorandum—is described in the Colborn Declaration, the Brinkmann Declaration, and the

Index.

                                    STANDARD OF REVIEW

         The Freedom of Information Act, 5 U.S.C. § 552, generally mandates disclosure, upon

request, of government records held by an agency of the Federal Government, except to the extent

such records are protected from disclosure by one of nine exemptions. Milner v. Dep’t of the Navy,

562 U.S. 562, 563-566 (2011). “The basic purpose of FOIA is to ensure an informed citizenry,

vital to the functioning of a democratic society, needed to check against corruption and to hold the




2
  Plaintiff is not contesting the adequacy of Defendant’s search under the FOIA. Colborn Decl.
¶ 12.
3
 Plaintiff is not contesting any of the withholdings taken pursuant to Exemption 6, or any of the
withholdings taken pursuant to Exemption 5 from the 32 documents released with redactions on
May 22, 2020. Colborn Decl. ¶ 14.
                                                   5
        Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 8 of 28




governors accountable to the governed.” NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242

(1978). At the same time, Congress recognized “that legitimate governmental and private interests

could be harmed by release of certain types of information and provided nine specific exemptions

under which disclosure could be refused.” FBI v. Abramson, 456 U.S. 615, 621 (1982); see also

5 U.S.C. § 552(b). While these exemptions are to be “narrowly construed,” Abramson, 456 U.S.

at 630, courts must not fail to give them “meaningful reach and application,” John Doe Agency v.

John Doe Corp., 493 U.S. 146, 152 (1989). The FOIA thus represents “a workable balance

between the right of the public to know and the need of the Government to keep information in

confidence to the extent necessary without permitting indiscriminate secrecy.” Id. (quoting H.R.

Rep. No. 89-1497, pt. 3 as reprinted in 1966 U.S.C.C.A.N. 2418, 2423 (1966)).

       FOIA cases are typically and appropriately resolved on motions for summary judgment.

See Brayton v. Office of U.S. Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011). As with non-FOIA

cases, summary judgment is appropriate when there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Diamond v.

Atwood, 43 F.3d 1538, 1540 (D.C. Cir. 1995). Defendants may demonstrate entitlement to

summary judgment through affidavits that “‘describe the justifications for nondisclosure with

reasonably specific detail [and] demonstrate that the information withheld logically falls within

the claimed exemption, and [that] are not controverted by either contrary evidence in the record

nor by evidence of agency bad faith.”’ Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t

of Justice, 746 F.3d 1082, 1088 (D.C. Cir. 2014). “Ultimately, an agency’s justification for

invoking a FOIA exemption is sufficient if it appears ‘logical’ or ‘plausible.”’ Wolf v. CIA, 473

F.3d 370, 374-75 (D.C. Cir. 2007).




                                                6
          Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 9 of 28




          “‘[A] motion to dismiss for mootness is properly brought under Federal Rule of Civil

Procedure 12(b)(1).’” Jeong Seon Han v. Lynch, 223 F. Supp. 3d 95, 102–03 (D.D.C. 2016)

(quoting Friends of Animals v. Salazar, 670 F.Supp.2d 7, 11 (D.D.C. 2009)). Under Rule 12(b)(1),

a claim must be dismissed if a district court lacks subject-matter jurisdiction to entertain the claim.

Schmidt v. U.S. Capitol Police Bd., 826 F. Supp. 2d 59, 64 (D.D.C. 2011). Plaintiffs bear the

burden of demonstrating jurisdiction. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992).     It is “presume[d] that federal courts lack jurisdiction unless the contrary appears

affirmatively from the record.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006).

“Because Rule 12(b)(1) concerns a court’s ability to hear a particular claim, the court must

scrutinize the plaintiff’s allegations more closely when considering a motion to dismiss pursuant

to Rule 12(b)(1) than it would under a motion to dismiss pursuant to Rule 12(b)(6).” Schmidt, 826

F. Supp. 2d at 65. In considering a motion to dismiss under Rule 12(b)(1), the Court may “consider

matters outside the pleadings.” Forrester v. U.S. Parole Comm’n, 310 F. Supp. 2d 162, 167

(D.D.C. 2004).

                                           ARGUMENT

I.        DOJ PROPERLY WITHHELD MATERIAL UNDER FOIA EXEMPTION 5

          As explained in the Colborn Declaration, the Brinkmann Declaration, and the Index,

Defendant has invoked Exemption 5 to withhold Document Nos. 1-14 and 16-29, and the redacted

portions and withheld pages of the March 2019 Memorandum.                 These documents contain

information reflecting non-final, intra-agency deliberations, for which Defendant reasonably

foresees that disclosure would harm an interest protected by Exemption 5. See Colborn Decl. at

¶¶ 18-24; Brinkmann Decl. at ¶¶ 11, 16; Ex. A to Colborn Decl. (identifying documents withheld

in full or redacted as covered by the deliberative process and attorney-client privileges).


                                                  7
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 10 of 28




Exemption 5 shields from mandatory disclosure “inter-agency or intra-agency memorandums or

letters that would not be available by law to a party . . . in litigation with the agency.” 5 U.S.C.

§ 552(b)(5). The exemption ensures that members of the public cannot obtain through FOIA what

they could not ordinarily obtain through discovery in a lawsuit against the agency. NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 149 (1975). It thus protects from disclosure those documents that,

as here, are shielded by the deliberative process attorney-client privileges. See, e.g., United States

v. Weber Aircraft Corp., 465 U.S. 792, 800 (1984); Taxation With Representation Fund v. IRS,

646 F.2d 666, 676 (D.C. Cir. 1981).

       Moreover, pursuant to the 2016 FOIA Improvement Act, an agency may withhold material

if “the agency reasonably foresees that disclosure would harm an interest protected by [a FOIA]

exemption.” 5 U.S.C. § 552(a)(8)(A)(i); see also Ctr. for Pub. Integrity v. U.S. Dep’t of Energy,

No. CV 18-1173 (ABJ), 2020 WL 1695083, at *6 (D.D.C. Apr. 6, 2020). While the government

believes this statutory language does not require a particularized harm from each disclosure, see,

e.g., Cause of Action Inst. v. U.S. Dep't of Justice, 330 F. Supp. 3d 336, 354–55 (D.D.C. 2018),

the government recognizes that some district courts have required an agency to “explain how a

particular Exemption 5 withholding would harm” the agency’s deliberative process or the attorney-

client relationship. Rosenberg v. U.S. Dep’t of Def., 342 F. Supp. 3d 62, 73 (D.D.C. 2018)

(Rosenberg I). Nonetheless, Defendant’s showing here has met that standard. See id. at 78 (an

agency “may take a categorical approach—that is, group together like records—[and] . . . explain

the foreseeable harm of disclosure for each category”); Rosenberg v. U.S. Dep’t of Def., 442 F.

Supp. 3d 240, 259 (D.D.C. 2020) (Rosenberg II) (noting that where the withheld information is

“so obviously sensitive . . . a simple statement illustrating why the privilege applies and identifying

the harm likely to result from release ‘may be enough’” (quoting Ctr. for Investigative Reporting


                                                  8
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 11 of 28




v. U.S. Customs & Border Prot., 436 F. Supp. 3d 90, 107 (D.D.C. Dec. 31, 2019)).

       Because the withheld documents and redacted material fit squarely within the identified

privileges, and because Defendant has explained how releasing this material is likely to result in

harm to the interests protected by Exemption 5’s incorporation of the deliberative process and

attorney-client privileges, the Court should grant summary judgment to Defendant.

       A. OLC and OIP Properly Applied The Deliberative Process Privilege

               1. The Deliberative Process Privilege

       Under Exemption 5, the deliberative process privilege protects from disclosure those

agency documents that are both “predecisional” and “deliberative.” See Coastal States Gas Corp.

v. U.S. Dep’t of Energy, 617 F.2d at, 866; Cleary, Gottlieb v. HHS, 844 F. Supp. 770, 780 (D.D.C.

1983). A document is “predecisional” if it was “generated before the adoption of an agency

policy.” See Coastal States Gas Corp., 617 F.2d at 866; see also Renegotiation Bd. v. Grumman

Aircraft Eng’g Corp., 421 U.S. 168, 184 (1975) (a pre-decisional document is one prepared in

order to assist an agency decisionmaker in arriving at his decision); North Dartmouth Prop., Inc.

v. HUD, 984 F. Supp. 65, 69 (D. Mass. 1997) (emphasizing the importance of protecting the

“ingredients” of the agency’s decisionmaking process). A document is “deliberative” if it is “a

direct part of the deliberative process” in that it “makes recommendations or expresses opinions

on legal or policy matters.” Vaughn v. Rosen, 523 F.2d 1136, 1143-44 (D.C. Cir. 1975).

       The general purpose of the deliberative process privilege is to “prevent injury to the quality

of agency decisions.” NLRB v. Sears, 421 U.S. at 151. Courts have recognized that this privilege

is an “ancient [one] predicated on the recognition that the quality of administrative decision-

making would be seriously undermined if agencies were forced to operate in a fishbowl.” Dow

Jones & Co. v. DOJ, 917 F.2d 571, 573 (D.C. Cir. 1990) (internal quotations marks omitted). The

                                                 9
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 12 of 28




deliberative process privilege “rests on the obvious realization that officials will not communicate

candidly among themselves if each remark is a potential item of discovery and front page news,”

and the privilege serves to enhance the quality of agency decisions “by protecting open and frank

discussion among those who make them within the Government.” Dep’t of the Interior v. Klamath

Water Users Protective Ass’n, 532 U.S. 1, 8 (2001). Thus, Government agencies rely on the

privilege to encourage candid discussions on matters of policy between subordinates and superiors;

to protect against premature disclosure of proposed policies before they are finally adopted; and

to protect against public confusion that might result from disclosure of reasons and rationales that

were not in fact ultimately the grounds for an agency’s action. See NLRB v. Sears, 421 U.S. at

150-54; Russell v. Air Force, 682 F.2d 1045, 1048 (D.C. Cir. 1982).

       Documents covered by the deliberative process privilege include those “reflecting advisory

opinions, recommendations and deliberations comprising part of a process by which government

decisions and policies are formulated.” NLRB v. Sears, 421 U.S. at 150; see also Techserve

Alliance v. Napolitano, 803 F. Supp. 2d 16, 26 (D.D.C. 2011) (listing categories of records subject

to the deliberative process privilege). In enacting Exemption 5, Congress determined that the

disclosure of material that is pre-decisional and deliberative harms an agency’s decisionmaking

process. See McKinley v. Bd. of Governors of Fed. Reserve Sys., 647 F.3d 331, 339 (D.C. Cir.

2011). In a FOIA case, the court’s role “is not to second-guess that Congressional judgment on a

case-by-case basis.” Id. Rather, “[t]here should be considerable deference to the [agency's]

judgment as to what constitutes . . . ‘part of the agency give-and-take – of the deliberative process

– by which the decision itself is made.’” Chemical Mfrs. Ass’n v. CPSC, 600 F. Supp. 114, 118

(D.D.C. 1984) (quoting Vaughn v. Rosen, 523 F.2d at 1144). The agency is best situated “to know




                                                 10
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 13 of 28




what confidentiality is needed ‘to prevent injury to the quality of agency decisions.’” Chem. Mfrs.

Ass’n, 600 F. Supp. at 118 (quoting NLRB v. Sears, 421 U.S. at 151).

               2. The Withheld Information Reflects Confidential Legal Advice and
                  Prosecutorial Deliberations

       The documents withheld by OLC under Exemption 5 are protected by the deliberative

process privilege. Plaintiff’s FOIA request to OLC sought records “pertaining to the views OLC

provided Attorney General William Barr on whether the evidence developed by Special Counsel

Robert Mueller is sufficient to establish that the President committed an obstruction-of-justice

offense.” See Colborn Decl., Ex. B at 1. The principal function of OLC is to assist the Attorney

General in his role as legal adviser to the President of the United States and to departments and

agencies of the Executive Branch. See Colborn Decl. ¶ 2. OLC provides advice and prepares

opinions addressing a wide range of legal questions involving the operations of the Executive

Branch, and its clients include the President, the Attorney General, and other executive branch

officials. Id. ¶¶ 2-3. “The D.C. Circuit has long recognized that legal advice is an integral part of

the decision-making process and is protected by the deliberative process privilege.” EPIC v. DOJ,

584 F. Supp. 2d 65, 75 (D.D.C. 2008), citing Brinton, 636 F. 2d at 604; and Coastal States, 617 F.

2d at 868. “If OLC provides legal advice as part of a decision-making process, this legal advice

is protected under the deliberative process privilege.” EPIC, 584 F. Supp. 2d at 75.

       The documents withheld in full by OLC under Exemption 5 based on the deliberative

process privilege include 27 drafts for which later or final versions of the documents exist and, in

many cases, are publicly available or were otherwise processed in this case (Document nos. 1-5,

7-14, and 16-29). See Colborn Decl. ¶ 15. Each of these withheld documents contains edits,

comments, or both from at least one OLC attorney, reflecting OLC’s legal advice and other

contributions to the deliberative process developing the final documents, and are thus
                                                 11
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 14 of 28




quintessentially pre-decisional and deliberative. Id.; EPIC, 584 F. Supp. 2d at 75. Although

withheld in full, it is apparent from the material released to Plaintiff that all of these documents

are pre-decisional drafts: each of these 27 documents was an attachment to an email released at

least in part to Plaintiff, and the unredacted portion of each released email includes information

demonstrating that the attachment is a pre-decisional draft. Colborn Decl. ¶ 15; see also Index

(identifying where in the production Plaintiff can find the email to which each document was

attached). As many of the cover emails reflect, these documents “contain line edits and/or internal

comments from OLC and others.” Id. ¶ 19. Because comparison of any of these documents to

later or final versions of these documents would reveal changes made prior to finalization, the

withheld draft documents “reflect the give-and-take of the deliberative process of developing the

final documents.” Id. 4; Vaughn v. Rosen, 523 F.2d at 1144.

       Two of these documents are drafts of “material developed for use by the Attorney General

in preparing for a Congressional hearing” (Document nos. 26 and 27). Thus even if these

documents had constituted versions finalized for internal use, they nevertheless would be pre-

decisional and deliberative. Colborn Decl. ¶ 19. They reflect only “input to what the Attorney

General ultimately chose to say at the hearing,” and not his final determination as to what to say

or his actual words. Id. Documents that reflect a give-and-take about the proper way to respond

to a Congressional inquiry, either in the form of a question asked at a hearing or in writing, are

protected under Exemption 5 as pre-decisional and deliberative. See, e.g., Sierra Club v. U.S.

Dep’t of Interior, 384 F. Supp. 2d 1, 19-20 (D.D.C. 2004) (upholding agency’s invocation of the



4
  Moreover, several of these documents (Document nos. 7-14) are drafts of the March 2019
Memorandum; accordingly, even if these documents were not themselves drafts, the material
contained therein is privileged for the same reasons that the material withheld from the March
2019 Memorandum is. See infra at 14-16.
                                                12
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 15 of 28




deliberative process privilege of Exemption 5 to protect from disclosure “draft letters . . . [that]

constitute recommendations from staff as to how agency officials might handle congressional

inquiries”) (citing Krikorian v. Dep’t of State, No. 88-3419, 1990 WL 236108, at *5 (D.D.C. Dec.

14, 1990), aff’d 984 F.2d 461 (D.C. Cir. 1993), and Town of Norfolk v. U.S. Army Corps. of Eng’rs,

968 F.2d 1438, 1458 (1st Cir. 1992)); see also Judicial Watch, Inc. v. Dep’t of Homeland Sec., 736

F. Supp. 2d 202, 208 (D.D.C. 2010) (finding documents “generated as part of a continuous process

of agency decision making, viz., how to respond to on-going inquiries” to be covered by the

deliberative process privilege and thus exempt from disclosure under Exemption 5); ICM Registry,

LLC v. Dep’t of Commerce, 538 F. Supp. 2d 130, 136 (D.D.C. 2008) (finding emails discussing

how to present agency’s role in particular activity to the public to be covered by the deliberative

process privilege and thus exempt from disclosure under Exemption 5); Sierra Club, 384 F. Supp.

2d at 22-23 (finding document that “shows the development of the Department’s policy regarding

how to present its positions on ANWR” and documents providing “recommendations to other

Department spokespersons on how to address inquiries regarding [a particular event]” are all

covered by the deliberative process privilege and thus exempt from disclosure under Exemption

5).

       The final document withheld in full by OLC under Exemption 5 based on the deliberative

process privilege is a draft that was never developed into a final document (Document no. 6). See

Colborn Decl. ¶ 16. 5 Rather, the document is an “untitled, undated draft legal analysis prepared

by [OLC AAG Engel] for his use in providing advice within the Department of Justice..” Id.

Document no. 6 contains “OLC legal advice and analysis,” “confidential client information,” and



5
 While this document was not attached to any email, OLC Assistant Attorney General (AAG)
Steven Engel printed a copy of it and provided it to the Attorney General. Colborn Decl. ¶ 16.
                                                13
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 16 of 28




“descriptions of Department of Justice deliberations.” Id. ¶¶ 16, 20. As such, even if it were not

a draft, Document no. 6 is the type of document that “[t]he D.C. Circuit has long recognized . . . is

an integral part of the decision-making process and is protected by the deliberative process

privilege.” EPIC, 584 F. Supp. 2d at 75.

       Finally, the March 2019 Memorandum (Document no. 15), which was released in part to

Plaintiff is a pre-decisional, deliberative memorandum to the Attorney General from OLC AAG

Engel and PADAG Edward O’Callaghan. Colborn Decl. ¶ 17; Brinkmann ¶ 7 (noting that OIP

released in part to Plaintiff the March 2019 Memorandum “withholding certain information on

page one pursuant to the attorney-client and deliberative process privileges of Exemption 5,

withholding in full pages two through eight pursuant to the same two Exemption 5 privileges, and

releasing in full page nine”); id. ¶ 12 (noting that the portions of the March 2019 Memorandum

released to Plaintiff include the Attorney General’s signature and decision on page 9, and OLC’s

and the PADAG’s recommendations, on page 1, that substantively matched the Attorney General’s

decision as stated on page 9). The document contains their “candid analysis and advice” provided

to the Attorney General “prior to his final decision” on the issue addressed in the memorandum—

“whether the facts recited [in Volume II of the Special Counsel’s Report] would support initiating

or declining the prosecution of the President for obstruction of justice under the Principles of

Federal Prosecution,” Colborn Decl. ¶ 17. It “was provided to aid in the Attorney General’s

decision-making processes as it relates to the findings of the [Special Counsel’s] investigation,”

Brinkmann Decl. ¶ 11. PADAG O’Callaghan had been directly involved in supervising the Special

Counsel’s investigation and related prosecutorial decisions; as a result, in that capacity, his candid

prosecutorial recommendations to the Attorney General were especially valuable. Moreover,

because “any determination as to whether the President committed an obstruction-of-justice


                                                 14
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 17 of 28




offense was left to the purview of the Attorney General,” id., the memorandum is clearly pre-

decisional. See, e.g., Renegotiation Bd., 421 U.S. at 184 (a pre-decisional document is one

prepared in order to assist an agency decisionmaker in arriving at his decision); see also Coastal

States Gas Corp., 617 F.2d at 866 (a document is “predecisional” if it was “generated before the

adoption of an agency policy”).

       That the March 2019 Memorandum is pre-decisional and deliberative is also apparent from

the portions of the memorandum released to Plaintiff: the released material on page 1 of the

memorandum indicate both that the memorandum was submitted to the Attorney General to “assist

him in determining whether the facts set forth in Volume II of Special Counsel Mueller’s report

‘would support initiating or declining the prosecution of the President for obstruction of justice

under the Principles of Federal Prosecution,’” and that the memorandum presents a

recommendation from the authors to the Attorney General. Colborn Decl. ¶ 17. The withheld

portions contain the authors’ legal advice and prosecutorial deliberations in support of that

recommendation, id., and is thus quintessentially deliberative. See, e.g., Vaughn v. Rosen, 523

F.2d at 1143-44 (a document is “deliberative” if it is “a direct part of the deliberative process” in

that it “makes recommendations or expresses opinions on legal . . . matters”); Judicial Watch, Inc.

v. U.S. Dep’t of Justice, 20 F. Supp. 3d 260, 274–75 (D.D.C. 2014) (“[T]he fact that the authors

of these documents were lawyers whose role is to provide legal advice also confirms that these

records were deliberative.”); Elec. Frontier Found. v. Dep’t of Justice, 739 F.3d 1, 9 (D.C. Cir.

2014) (“There can be no doubt that . . . legal advice, given in the form of intra-agency memoranda

prior to any agency decision on the issues involved, fits exactly within the deliberative process

rationale for Exemption 5.” (citing Brinton, 636 F.2d at 604); EPIC, 584 F. Supp. 2d at 75 (“the

D.C. Circuit has long recognized that legal advice is an integral part of the decision-making process


                                                 15
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 18 of 28




and is protected by the deliberative process privilege.”).

       Finally, the March 2019 Memorandum contains analysis about whether evidence supports

initiating or declining a prosecution. Documents containing deliberations about whether to pursue

prosecution are generally protected by the deliberative process privilege.          See, e.g., Gov’t

Accountability Project v. U.S. DOJ, 852 F. Supp. 2d 14, 26 (D.D.C. 2012) (deliberative process

privilege applies to communications “related to, and preced[ing] a final decision by the DOJ not

to pursue prosecution of a case.”); Kishore v. U.S. Dep’t of Justice, 575 F. Supp. 2d 243, 259-60

(D.D.C. 2008) (holding that material which “set forth and identified [the] . . . reasons and rationale

for the immediate declination of prosecution by the federal government” was covered by the

deliberative process privilege and protected from disclosure under Exemption 5); Jackson v.

USAO, 293 F. Supp. 2d 34, 40–41 (D.D.C. 2003) (holding that the deliberative process privilege

protects an investigating AUSA’s notes when drafted “in deciding whether to prosecute a criminal

complaint”); Heggestad v. DOJ, 182 F. Supp. 2d 1, 10–11 (D.D.C. 2000) (rejecting the plaintiff’s

argument that documents were “not subject to the deliberative process and attorney work product

privileges because they recommend declining prosecution,” because such a contention “is

unsupported by fact and law”); see also A. Michael’s Piano v. FTC, 18 F.3d 138, 146 (2d Cir.

1994) (affirming that deliberative process privilege applies “even if a staff attorney is considering

or recommending closing an investigation”); Venkataram v. OIP, No. CIV. 09-6520, 2013 WL

3871730, at *7 (D.N.J. July 25, 2013); Berger v. IRS, 487 F. Supp. 2d 482, 499 (D.N.J. 2007),

aff’d, 288 F. App’x 829 (3d Cir. 2008) (holding that a letter memorializing the U.S. Attorney’s

decision not to prosecute a plaintiff qualified for the deliberative process privilege because the

analysis and recommendations contained in the letter preceded the ultimate determination by the

DOJ not to prosecute).
                                                 16
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 19 of 28




       Moreover, compelled disclosure of the withheld documents and material would seriously

inhibit the candor and effectiveness of the OLC attorneys engaged in the highly deliberative

process of providing legal advice to executive branch clients, including the Attorney General, and

the quality and integrity of the final result would inevitably suffer. See Colborn Decl. ¶¶ 3-4, 23-

24; Brinkmann Decl. ¶ 10, 13. As OLC explained, “compelled disclosure” of the withheld

documents, or the redacted or withheld portions of the March 2019 Memorandum, “would

undermine the Attorney General’s ability to seek and receive confidential advice from his advisers,

including OLC.” Colborn Decl. ¶ 23. Further, it would “compromise the deliberative processes

of the Executive Branch—in this case, of the Attorney General and his senior advisers.” Id.

Maintaining the confidentiality of OLC’s legal advice provided in the context of executive branch

deliberations, including deliberations within DOJ, is “essential both to ensure that creative and

sometimes controversial legal arguments and theories may be examined candidly, effectively, and

in writing, and to ensure that the Attorney General, his advisers, and other executive branch

officials continue to request and rely on frank legal advice from OLC and other government

attorneys on sensitive matters.” Id. ¶ 24. In sum, OLC and OIP have established both the nature

of the harm intended to be protected by the deliberative process privilege and the link between that

harm and the specific information contained in the withheld material, thereby satisfying the

foreseeable harm requirement under the 2016 FOIA Improvement Act. 5 U.S.C. § 552(a)(8)(A)(i);

see also Cause of Action Inst., 330 F. Supp. 3d at 354–55.

       Accordingly, OLC and OIP properly relied on the deliberative process privilege to

withhold the material pursuant to Exemption 5. See NLRB v. Sears, 421 U.S. at 150-54; Russell,

682 F.2d at 1048.




                                                17
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 20 of 28




       B. OLC and OIP Properly Applied The Attorney-Client Privilege

       Because all of the withheld material is protected from disclosure under the deliberative

process privilege, the Court need not reach the question of whether it was also properly withheld

under the attorney-client privilege. See, e.g., Judicial Watch, 20 F. Supp. 3d at 276. But Defendant

did properly withhold the 28 documents and the withheld and redacted portions of the March 2019

Memorandum under the attorney-client privilege as well.

        Exemption 5 plainly applies to agency records protected by the attorney-client privilege.

 See Coastal States, 617 F.2d at 862; NLRB v. Sears, 421 U.S. at 154. The attorney-client privilege

 protects confidential communications made between clients and their attorneys when the

 communications are for the purpose of securing legal advice or services. See In re Sealed Case,

 737 F.2d 94, 98-99 (D.C. Cir. 1984). The privilege “fully applies to communications between

 government attorneys and the government officials and agencies to which they render legal

 service.” N.Y. Times Co. v. U.S. Dep’t of Justice, 282 F. Supp. 3d 234, 237 (D.D.C. 2017) (citing

 Tax Analysts v. IRS, 117 F.3d 607, 618 (D.C. Cir. 1997)). A government agency “needs the . . .

 assurance of confidentiality so it will not be deterred from full and frank communications with

 its counselors.” Coastal States, 617 F.2d at 863.

        The documents and material withheld by OLC under Exemption 5 are protected by the

 attorney-client privilege for many of the same reasons they are protected by the deliberative

 process privilege. Because Plaintiff’s FOIA request to OLC sought records “pertaining to the

 views OLC provided Attorney General William Barr on whether the evidence developed by

 Special Counsel Robert Mueller is sufficient to establish that the President committed an

 obstruction-of-justice offense,” see Colborn Decl., Ex. B at 1, it was inherently seeking records

 containing communications between clients and their attorneys for the purpose of securing legal
                                                18
      Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 21 of 28




advice. See, e.g., N.Y. Times, 282 F. Supp. 3d at 237 (finding memorandum from OLC to

Attorney General “is a quintessential example of the sort of document that falls within the

attorney-client privilege: advice from an attorney (the head of OLC) to his client (the Attorney

General . . .) concerning the legal aspects of the client’s contemplated actions and based on

confidential information from the client concerning those contemplated actions” (citing In re

Sealed Case, 737 F.2d at 98-99 (D.C. Cir. 1984))). As explained supra, beyond OLC’s role

assisting the Attorney General in his capacity of legal adviser to the President and to the

departments and agencies of the Executive Branch, OLC itself prepares opinions and memoranda

addressing a wide range of legal questions involving the operations of the Executive Branch, and

provides advice directly to its many clients, including to the Attorney General. See Colborn Decl.

¶¶ 2-3.

          The documents and material withheld under the attorney-client privilege include draft

documents that reflect the confidential communications between OLC attorneys and the Attorney

General made for the purpose of providing legal advice regarding whether the facts set forth in

Volume II of Special Counsel Mueller’s report “would support initiating or declining the

prosecution of the President for obstruction of justice under the Principles of Federal

Prosecution,” and the legal advice OLC provided to the Attorney General regarding that same

question. See Colborn Decl. ¶¶ 15-22; Brinkmann Decl. ¶ 11.

          All 29 documents at issue were “prepared or revised by OLC attorneys in the course of

carrying out OLC’s role of legal adviser to the Attorney General and the Department of Justice.”

Colborn Decl. ¶ 22. Each of the documents reflects OLC’s legal advice or analysis, id. ¶¶ 15-17,

and, any factual material they include was “provided to OLC . . . for purposes of developing this

confidential legal advice,” id. ¶ 22. See also Brinkmann Decl. ¶ 12. In their capacity as legal
                                               19
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 22 of 28




 advisors to the Attorney General, “OLC attorneys maintain an attorney-client relationship with

 the Attorney General . . . similar to the attorney-client relationship that the lawyers in the Office

 of General Counsel of any other agency have with the agency head and other officials.” Colborn

 Decl. ¶ 22. Having been asked to provide legal advice, see id. ¶¶ 17, 22, “OLC attorneys stood

 in a special relationship of trust with the Attorney General.” Id. ¶ 22. Just as disclosure of client

 confidences in the course of seeking legal advice would seriously disrupt the relationship of trust

 so critical when attorneys formulate legal advice to their clients, so too would disclosure of the

 legal advice itself undermine that trust. Id.; Brinkmann Decl. ¶ 13. These 28 documents and the

 redacted portions of the March 2019 Memorandum contain “professional advice on legal

 questions which bears on [agency] decisions” and “an agency’s communications with its

 attorneys,” and thus fall squarely within the categories that the Court of Appeals found to be

 “[c]ertainly” protected from disclosure under Exemption 5. Mead Data Cent., Inc. v. U.S. Dep’t

 of Air Force, 566 F.2d 242, 252 (D.C. Cir. 1977).

       As Mr. Colborn explains, OLC’s legal advice is generally kept confidential, and that

confidentiality is particularly important because of OLC's role in the decisionmaking process: OLC

is often asked to provide advice and analysis with respect to very difficult and unsettled issues of

law. Colborn Decl. ¶ 3; Brinkmann Decl. ¶ 13. Frequently, such issues arise in connection with

highly complex and sensitive activities of the Executive Branch concerning controversial matters.

Colborn Decl. ¶ 4. To ensure that executive branch officials may continue to request, receive, and

rely on candid legal advice from OLC on such sensitive matters, it is essential that OLC’s legal

advice provided in the context of internal deliberations—and executive branch officials'

willingness to seek such advice—not be inhibited by concerns about public disclosure. Id. ¶¶ 3- 4,

22; see also id. ¶ 4 (highlighting that, in the governmental context, promoting full and frank
                                                 20
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 23 of 28




communication between governmental attorneys and their clients supports the broader public

interests in the government’s observance of law and the administration of justice); Brinkmann

Decl. ¶ 13.

       Other courts in this district have found that OLC’s legal advice memoranda fall within the

scope of Exemption 5 because, inter alia, they are protected by the attorney-client communication

privilege. See, e.g., N.Y. Times, 282 F. Supp. 3d at 237; Elec. Privacy Info. Ctr. v. Dep't of Justice,

No. 1:06-CV-214 (RCL), 2014 WL 1279280, at *1 (D.D.C. Mar. 31, 2014). 6 In doing so, these

courts have rejected arguments by the plaintiffs that the OLC memoranda are “not covered by

Exemption 5 because [they have] become ‘working law.’” N.Y. Times, 282 F. Supp. 3d at 241.

The “working law” exception is not applicable to the analysis here because “the D.C. Circuit

appears to have solely applied the exception to documents falling under the deliberative process

privilege.” Id. at 241 n.2.

       But even if the exception were applicable to documents like the March 2019 Memorandum

in this case, such memoranda only become “working law” when the agency to which a

memorandum is addressed “‘chooses expressly to adopt or incorporate by reference’” its

reasoning. Elec. Frontier Found., 739 F.3d at 10 (emphasis in original) (citing Sears, Roebuck &

Co., 421 U.S. at 161 (“[W]hen adopted, the reasoning becomes that of the agency and becomes its



6
  This decision rests heavily on the then-recent decision by the D.C. Circuit that a different OLC
opinion was wholly exempt from disclosure under Exemption 5 and properly withheld as
privileged pursuant to the deliberative process privilege. See Elec. Frontier Found. v. Dep't of
Justice, 739 F.3d 1 (D.C. Cir.), cert. denied, No. 13-1474, 135 S. Ct. 356 (2014) (EFF); see also
New York Times v. Dep't of Justice, 806 F.3d 682, 687 (2d Cir. 2015). Although both the
deliberative process and attorney-client privileges were asserted in EFF, the district court and
appeals court found the deliberative process privilege alone sufficient to resolve the case and did
not reach any decision on the attorney-client privilege. As the subsequent district court cases make
clear, however, the rationale applies with equal force to both privileges.
                                                  21
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 24 of 28




responsibility to defend.”)). Importantly, “the [D.C. Circuit] has refused to equate reference to a

report’s conclusions with adoption of its reasoning, and it is the latter that destroys the privilege.”

Access Reports v. Dep’t of Justice, 926 F.2d 1192, 1197 (D.C. Cir. 1991); see also Common Cause

v. IRS, 646 F.2d 656, 660 (D.C. Cir. 1981) (“[C]asual allusion in a post-decisional document to

subject matter discussed in some pre-decisional, intra-agency memoranda is not the express

adoption or incorporation by reference which . . . would remove the protection of Exemption 5.”);

Ball v. Bd. of Governors of Fed. Reserve Sys., 87 F. Supp. 3d 33, 51 (D.D.C. 2015). Here, although

the Attorney General “relied on” the March 2019 Memorandum in his decision-making, he “did

not incorporate by reference or explicitly adopt [it] in making his final decision.” Brinkmann Decl.

¶ 13. “The Attorney General’s signature . . . provides no indication that he adopted the reasoning

and legal analysis contained in the memorandum to support OLC’s recommendation,” id., and

thus, the withheld portions of the March 2019 Memorandum are not subject to the “working law”

exception, see Elec. Frontier Found., 739 F.3d at 10.

       This Court should accordingly find that the withheld and redacted portions of the March

2019 Memorandum, as well as the other 28 withheld documents, are protected by the attorney-

client privilege. The documents contain no reasonably segregable, nonexempt information, and,

to the best of Mr. Colborn’s knowledge, have never been disclosed publicly, or publicly adopted

or incorporated by reference by any policymaker as a basis for a policy decision. Id. ¶¶ 25-27; see

also Brinkmann Decl. ¶ 12.

       Finally, with respect to the attorney-client privilege, disclosing these confidential

documents would seriously inhibit the free and candid flow of information between agency

decision-makers and their legal advisers, and would chill the sort of full and frank communications

between attorneys and their clients that in turn promotes broader public interests in the observance
                                                  22
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 25 of 28




of law and the administration of justice. Colborn Decl. ¶¶ 4, 24. As OLC explained, OLC

attorneys are “often asked to provide advice and analysis with respect to very difficult and

unsettled questions of law, and on matters that can be quite sensitive”; therefore, both the Attorney

General’s ability to “carry[] out his mission” and the “proper functioning of the Executive Branch

overall” depend on “OLC’s legal advice not be[ing] inhibited by concerns about the risk of public

disclosure.” Id. ¶ 24. Further, maintaining the confidentiality of OLC’s legal advice provided in

the context of executive branch deliberations, including deliberations within DOJ, is “essential

both to ensure that creative and sometimes controversial legal arguments and theories may be

examined candidly, effectively, and in writing, and to ensure that the Attorney General, his

advisers, and other executive branch officials continue to request and rely on frank legal advice

from OLC and other government attorneys on sensitive matters.” Id. Thus, OLC and OIP have

established both the nature of the harm intended to be protected by the asserted privileges and the

link between that harm and the specific information contained in the withheld material, thus

satisfying the foreseeable harm requirement under the 2016 FOIA Improvement Act. See 5 U.S.C.

§ 552(a)(8)(A)(i); see also Cause of Action Inst., 330 F. Supp. 3d at 354–55.

       Accordingly, the material has been properly withheld as protected by the attorney-client

privilege pursuant to Exemption 5. N.Y. Times. Co., 282 F. Supp. 3d at 237-38.

                                          *      *       *

       For all of these reasons, Defendant properly invoked Exemption 5 to withhold from

disclosure the 28 documents withheld in full and the redacted material and withheld pages from

the March 2019 Memorandum.

II.    THE COURT LACKS JURISDICTION OVER COUNT II.

       In Count II, Plaintiff asserts that DOJ’s denial of expedited processing was “contrary to the
                                                 23
        Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 26 of 28




factual and legal showing CREW made demonstrating its entitlement to expedition.” Compl. ¶ 20

(second paragraph numbered 20). Now that Defendant has provided a complete response to the

Request, the Court no longer has jurisdiction over a challenge to that denial.

        The FOIA provides that “[a] district court of the United States shall not have jurisdiction

to review an agency denial of expedited processing of a request for records after the agency has

provided a complete response to the request.” 5 U.S.C. § 552(a)(6)(E)(iv). The responses provided

to Plaintiff by OLC on May 22, 2020, and by OIP on June 17, 2020, taken together, constitute a

complete response to the Request (as narrowed by agreement of the parties). See, e.g., Muttitt v.

Dep’t of State, 926 F. Supp. 2d 284, 296 (D.D.C. 2013) (construing “the phrase ‘complete

response’ in 5 U.S.C. § 552(a)(6)(E)(iv) to mean a final determination under § 552(a)(6)(A), i.e.,

a final administrative determination whether to release any records that are responsive to the

individual’s request.”). Accordingly, the Court no longer has statutory jurisdiction to hear

Plaintiff’s claim in Count II. See, e.g., CREW v. DOJ, 535 F. Supp. 2d 157, 160 n.1 & 163 (D.D.C.

2008) (dismissing claim for failure to grant expedited processing for lack of jurisdiction on the

basis of 5 U.S.C. § 552(a)(6)(E)(iv)); id. at 160 n.1 (noting that CREW recognized that “[b]ecause

DOJ has now completed processing CREW’s request,” CREW’s claim for failure to grant

expedited processing had become moot); Judicial Watch, Inc. v. U.S. Naval Observatory, 160 F.

Supp. 2d 111, 112 (D.D.C. 2001) (“Therefore, while plaintiff was entitled to file a lawsuit on June

11, 2001 for review of defendant’s failure to respond to its request for expedited processing,

because defendant has since provided a complete response to the request for records, this Court no

longer has subject matter jurisdiction over the claim that defendant failed to expedite processing

of plaintiff's request.”). This court should therefore dismiss Plaintiff’s expedited processing claim

for lack of jurisdiction.


                                                 24
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 27 of 28




       This claim is also moot. “A claim is moot when the issues presented are no longer live or

the parties lack a legally cognizable interest in the outcome so that the court can provide no

effective remedy because a party has already obtained all the relief that [it has] sought.”

Appalachian Voices v. McCarthy, 989 F. Supp. 2d 30, 51 (D.D.C. 2013) (alteration in original,

internal quotation marks and citation omitted); see also Lemon v. Geren, 514 F.3d 1312, 1315

(D.C. Cir. 2008) (“A case becomes moot when ‘intervening events make it impossible to grant the

prevailing party effective relief.’”). On the basis of the D.C. Circuit’s decision in Edmonds v. FBI,

417 F.3d 1319, 1323-24 (D.C. Cir. 2005), a court in this district explained that “an important

question to ask in determining whether a requester’s claim regarding . . . a request for expedited

processing is moot is what relief the requester still has available.” Muttitt, 926 F. Supp. 2d at 296.

       Here, no further relief is available, for two reasons. First, the only relief Plaintiff requests

related to this claim is an order that DOJ “immediately and fully process plaintiff’s April 18

expedited FOIA request,” and “a declaration that plaintiff is entitled to immediate processing,”

Compl. at 6-7 (Requested Relief). But DOJ has already fully processed the Request, and Plaintiff’s

claim for expedition is therefore not redressable. Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 107 (1998) (noting that “the very essence of the redressability requirement” is that the plaintiff

must identify relief that could remedy the injury suffered). Second, on a claim for expedited

processing, “the only relief required by the FOIA with regard to expedited processing is moving

an individual’s request “to the front of the agency’s processing queue.” Leadership Conference

on Civil Rights v. Gonzales, 404 F. Supp. 2d 246, 259 (D.D.C. 2005); see also Long v. Dep't of

Homeland Sec., 436 F. Supp. 2d 38, 44 (D.D.C. 2006) (“To compel the agency to provide

expedited processing would merely place plaintiffs’ request ahead of others that are awaiting

responses to their requests.”). Because Plaintiff has already been afforded the only relief a court


                                                 25
       Case 1:19-cv-01552-ABJ Document 15-2 Filed 08/12/20 Page 28 of 28




can grant for a claim for expedited processing, Count II is moot.

       Accordingly, Count II of Plaintiff’s complaint should be dismissed for lack of jurisdiction

because DOJ’s response to the Request moots any claim concerning the Expedition Request.

                                        CONCLUSION

       For the foregoing reasons, this Court should grant summary judgment in Defendant’s favor

as to Count I of the Complaint and dismiss Count II of the Complaint.



Dated: August 12, 2020                           Respectfully submitted,

                                                 ETHAN P. DAVIS
                                                 Acting Assistant Attorney General

                                                 ELIZABETH J. SHAPIRO
                                                 Deputy Director
                                                 Civil Division, Federal Programs Branch

                                                 /s/ Julie Straus Harris
                                                 JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                 Senior Trial Counsel
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street NW, Room 11514
                                                 Washington, D.C. 20005
                                                 Tel: (202) 353-7633
                                                 Fax: (202) 616-8470
                                                 E-mail: julie.strausharris@usdoj.gov

                                                 Counsel for Defendant




                                                26
